Citation Nr: 0830958	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to prescribed medication 
taken for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1970 to August 
1980 and from March 1982 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issue before the Board today 
was remanded in March 2007 for further evidentiary and 
procedural development.  As will be discussed in more detail 
below, such development was not accomplished; thus, another 
remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in March 2007 for additional 
development consistent with the Veterans Claims Assistance 
Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002).  For the most part, the 
requested development was completed.  However, the Board has 
identified deficiencies which unfortunately require another 
remand.  

First and foremost, the Board finds that the current record 
is incomplete.  The March 2007 Board Remand requested that 
the veteran's VA treatment records be obtained for the period 
from 1995 through 2000; such development was completed, and 
these records are associated with the claims file.  However, 
the May 2008 supplemental statement of the case indicates 
that evidence considered included "VA treatment records from 
Oklahoma City VA Healthcare System, 1995 to 2007" (emphasis 
added).  Furthermore, the April 2008 VA examination report 
discusses VA treatment records dated in 2007 which pertain to 
cardiac evaluation and care.  The Board has carefully 
reviewed the entire claims file; however, it cannot locate 
any records for the period from January 2001 through December 
2007.  Since the Board is required to conduct a de novo 
review of the veteran's appeal, an accurate and complete copy 
of the record is essential to its mission.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 19.7 (2007).  Therefore, in 
light of the incomplete record, the Board finds that a remand 
is necessary to associate with the current file all documents 
referenced in the May 2008 supplemental statement of the 
case, including VA treatment records for the period from 2001 
through the present.  See also Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

As part of its Remand, the Board directed the agency of 
original jurisdiction (AOJ), in part, to send the veteran a 
corrective VCAA notice that provided an explanation as to the 
information or evidence needed to establish both direct and 
secondary service connection (including aggravation).  The 
claims file reflects that a letter was sent to the veteran in 
April 2007 that fully complies with the VCAA and Dingess, 
except that it fails to provide notice regarding the 
information or evidence needed to establish both direct and 
secondary service connection (including secondary 
aggravation).  Under these circumstances, the Board finds 
that the remand directives have not been substantially 
complied with, and a new remand is required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that expressly notifies 
him of the information or evidence needed 
to establish service connection for a 
cardiovascular disability on both a direct 
and secondary basis (including secondary 
aggravation).  

2.  Obtain any VA treatment records from 
the Oklahoma City VA Healthcare System for 
the period from January 2001 through the 
present and associate with the claims 
file.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

